UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of earliest event reported: June 1 , 201 7 COMMERCE UNION BANCSHARES, INC. (Exact Name of Registrant as Specified in its Charter) Tennessee 001-37391 37-1641316 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1736 Carothers Parkway, Suite 100 Brentwood, Tennessee (Address of Principal Executive Offices) (Zip Code) (615) 221-2020 (Registrant’s telephone number, including area code ) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Indicate by check mark whether the registrant is an emerging growth company as defined in Rule 405 of the Securities Act of 1933 (§230.405 of this chapter) or Rule 12b-2 of the Securities Exchange Act of 1934 (§240.12b-2 of this chapter). Emerging growth company☒ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Item 5.07 Submission of Matters to a Vote of Security Holders . (a) Annual Meeting . On June 1, 2017, Commerce Union Bancshares, Inc. (the “ Company ”) held its annual meeting of shareholders. As of the record date, there were 7,826,450 shares entitled to vote, of which 6,093,461.82 shares, or 77.86%, were voted in person or by proxy at the annual meeting. Results of the proposals voted upon are set forth below. (b) Election of Directors . Shareholders elected the following four Class III directors to serve a three-year term expiring at the 2020 annual meeting or until their respective successors are elected and qualified. The results of the elections are indicated below. Name Votes For Votes Withheld Broker Non-Votes John Lewis (Buddy) Bourne Darrell S. Freeman, Sr. James Gilbert Hodges James R. Kelley (c) Ratification of Independent Registered Public Accounting Firm . Shareholders approved the proposal to ratify the appointment of Maggart & Associates, P.C. as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2017, by the following vote: Votes For Votes Against Abstentions Broker Non-Votes 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMMERCE UNION BANCSHARES, INC. Date: June 6, 2017 /s/ William R. DeBerry William R. DeBerry Chief Executive Officer
